            Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

                                               §
 10TALES, INC.,                                §
                                               §
                        Plaintiff,             §               Case No. 6:20-cv-810
                                               §
        v.                                     §           JURY TRIAL DEMANDED
                                               §
 TIKTOK, INC.,                                 §
                                               §
                        Defendant.             §
                                               §

                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff 10Tales, Inc. (“10Tales”), by and through its attorneys, for its complaint against

Defendant TikTok, Inc. (“TikTok”) hereby alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for infringement of U.S. Patent No. 8,856,030 entitled “Method,

System and Software for Associating Attributes within Digital Media Presentations”

(“the ’030 patent,” attached as Exhibit A), arising under the Patent Laws of the United States,

35 U.S.C. § 1 et seq.

       2.      10Tales—and its founder David Russek—is the pioneering developer of innovative

technology used to deploy advanced storytelling through the use of 10 second videos submitted by

a network of friends that become shared experiences among the friend network. 10Tales’s

technology has received numerous accolades from the entertainment industry, including, for

example, the Mobile Excellence Awards. See http://10tales.co/10tales.html. David Russek is the

inventor of the ’030 patent.




                                                   1
            Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 2 of 9




       3.      10Tales alleges that TikTok infringes the ’030 patent by making and using a system

that infringes at least claim 1 of the ’030 patent, including, inter alia, the “recommendation

system” used in connection with the TikTok “For You” Feed.

                                          THE PARTIES

       4.      Plaintiff 10Tales, Inc. is a Delaware corporation that maintains its principal place

of business at 18 Coal Street, Middleport, Pennsylvania 17953.

       5.      On information and belief, Defendant TikTok is a California corporation with a

regular and established place of business in Austin, Texas, and a registered agent for service of

process in this District at Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas, 78701.

                                 JURISDICTION AND VENUE

       6.      10Tales brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       7.      The amount in controversy exceeds $75,000.

       8.      This Court has personal jurisdiction over TikTok by virtue of TikTok’s systematic

and continuous contacts with this District.

       9.      This Court has personal jurisdiction over TikTok by virtue of, inter alia, the fact

that TikTok has committed, aided, contributed to, and/or participated in the commission of the

tortious act of patent infringement that led to foreseeable harm to 10Tales in this District.

       10.     On information and belief, TikTok is in the business of providing a video-sharing

social networking service through its app in this District, and offers products and/or services,

including those accused herein of infringement, to customers and potential customers located in




                                                  2
            Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 3 of 9




Texas and in this District. On information and belief, TikTok distributes products directly to

customers and through its partners and/or intermediaries located in State of Texas. On information

and belief, TikTok derives significant financial benefits through its business in Texas and in this

District.

        11.    On information and belief, the TikTok app has been downloaded over 165 million

times within the United States, with millions of those users of its products and services within the

State of Texas, many of whom reside within this District.

        12.    On information and belief, TikTok has a regular and established place of business

in this District, including offices in Austin, Texas, which TikTok relies upon and uses to support

its activities within this District that result in patent infringement. On information and belief, and

as evidenced by Exhibit B and Exhibit C, TikTok has hired and continues to hire numerous

employees within this District, at least some of whom have, are, and will in the future support

TikTok’s infringing activities within this District that will generate substantial revenue.

        13.    On information and belief TikTok maintains facilities within this District and has

committed acts within this District that give rise to this action and has established minimum

contacts with this forum such that the exercise of jurisdiction over Defendant would not offend

traditional notions of fair play and substantial justice. Defendant has committed and continues to

commit acts of infringement in this District by, among other things, providing its products and/or

services that infringe the asserted patent.

        14.    This Court has specific personal jurisdiction over TikTok in this action pursuant to

due process and the Texas Long Arm Statute because the claims asserted herein arise out of or are

related to TikTok’s substantial business in this forum and voluntary contacts with this forum, such

voluntary contacts include but are not limited to: (i) at least a portion of the actions complained




                                                  3
            Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 4 of 9




of herein; (ii) purposefully and voluntarily placing one or more infringing products and/or services

into this District and into the stream of commerce with the intention and expectation that they will

be used by consumers in this District; or (iii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, or deriving substantial revenue from goods and services,

including the infringing products and/or services, provided to customers in Texas and in this

District. TikTok is subject to the Court’s personal jurisdiction at least due to its distribution of

products and/or services within Texas and the Western District of Texas. Within this state, TikTok

has used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, TikTok has derived revenues from its infringing acts

occurring within the Western District of Texas. Further, TikTok is subject to the Court’s

jurisdiction because TikTok solicits and provides products and/or services to persons or entities in

Texas and the Western District of Texas as evidenced by: (i) regularly doing or soliciting business;

(ii) engaging in other persistent courses of conduct; and (iii) deriving substantial revenue from

goods and services. TikTok has committed such purposeful acts and transactions in Texas such

that it reasonably should know and expect that it could be haled into this Court because of such

activity.

        15.    Relative to patent infringement, TikTok has committed and continues to commit

acts in violation of 35 U.S.C. § 271, and has made and used the infringing system in this state,

including in this District, and otherwise engaged in infringing conduct within and directed at, or

from, this District. Such infringing system, namely the TikTok “recommendation system,” has

been and continues to be used in this District and the infringing conduct has caused, and continues

to cause, injury to 10Tales, including injury suffered in this District. These are purposeful acts




                                                 4
          Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 5 of 9




and transactions in this state and this District such that TikTok reasonably should know and expect

that it could be haled into this Court because of such activities.

       16.      Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b) for at least the

reasons set forth above, including but not limited to: a substantial part of the events or omissions

giving rise to the 10Tales claims occurred in this District; TikTok has committed acts of

infringement in this District; and TikTok has a regular and established place of business in this

District. Defendant TikTok is registered to do business in the State of Texas, and on information

and belief, has transacted business in this District and has committed acts of direct infringement

in this District. TikTok conducts business in this District, including making and using the

infringing system in this District. On information and belief, TikTok maintains offices in this

District, hires and maintains employees in this District, and conducts business in this District

consistent with its substantial physical presence in this District.

                    COUNT I –INFRINGEMENT OF THE ’030 PATENT

       17.      10Tales re-alleges and incorporates by reference the allegations set forth in

paragraphs 1-16 as if fully set forth herein.

       18.      On October 7, 2014, the ’030 patent, entitled “Method, System and Software for

Associating Attributes within Digital Media Presentations” was duly and legally issued by the

United States Patent and Trademark Office. A true and correct copy of the ’030 patent is attached

as Exhibit A.

       19.      10Tales is the owner of the ’030 patent by virtue of an assignment effective as of

March 29, 2015. A true and correct copy of that assignment agreement is attached as Exhibit D.

       20.      Pursuant to 35 U.S.C. § 282, the ’030 patent is presumed valid.




                                                  5
           Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 6 of 9




       21.       TikTok has had knowledge of the ’030 patent since at least upon the date the

marking was posted on http://10tales.co/, which was on or before June 23, 2020.

       22.       TikTok has been and now is directly infringing the ’030 patent within the United

States by making and using systems that infringe, either directly or under the doctrine of

equivalents, at least claim 1 of the ’030 patent, including, inter alia, the “recommendation system”

used in connection with the TikTok “For You” Feed.

       23.       Claim 1 of the ’030 patent covers a server-based software system for associating

user attributes with digital media attributes and creating a user specific composite digital media

display.

       24.       The system in claim 1 of the ’030 patent reflects technological improvements upon

the state of the art at the time. The technological improvements and solutions described and

claimed in the ’030 patent were not conventional or generic at the time of their respective

inventions. The inventions set forth in the claims of the ’030 patent involved novel and nonobvious

approaches to the problems and shortcomings prevalent in the art at the time. The inventions

claimed in the ’030 patent involve and cover more than just the performance of well-understood,

routine, and/or conventional activities known to the industry prior to the invention of the methods,

systems, and devices by the ’030 patent inventor.

       25.       For example, one significant improvement over the prior art was the teaching of

analyzing how a user interacts with other users in an online social network in order to determine

that user’s affinity for certain digital media content, and then teaching the use of a rule based

algorithm to use this information to create a user specific composite digital media display for a

specific user.




                                                 6
          Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 7 of 9




       26.     Upon information and belief, the backend “recommendation system” that TikTok

both commercially makes and uses in the United States and in this District in order to generate the

user specific “For You” feeds does precisely what is claimed by the system of the ’030 patent and

constitutes an act of direct infringement of at least claim 1 of the ’030 patent.

       27.     First, according to TikTok’s own representations and as evidenced by Exhibit E,

one of the “defining features of the TikTok platform” is the fact that each “For You” feed is a user

specific composite digital media display—that is, “each person’s feed is unique and tailored to that

specific individual.” See, e.g., Exhibit E (June 18, 2020, news post from TikTok’s web site entitled

“How TikTok recommends videos #ForYou”). According to Defendant:

       When you open TikTok and land in your For You feed, you’re presented with a
       stream of videos curated to your interests, making it easy to find content and
       creators you love. This feed is powered by a recommendation system that
       delivers content to each user that is likely to be of interest to that particular
       user. Part of the magic of TikTok is that there’s no one For You feed – while
       different people may come upon some of the same standout videos, each person’s
       feed is unique and tailored to that specific individual.

See id. (emphasis added).

       28.     TikTok also acknowledges that its “recommendation system” makes use of user

attributes from a social network system, such as information about content that the user shares

with others, accounts the user follows, and comments the user posts in order to select specific

video clips (user specific digital media assets) to include in the user specific feed (user specific

composite digital media display). Id.

       29.     Additionally, as evidenced by Exhibit F, when a user chooses to link or sign up for

TikTok using that user’s social network (such as Facebook, Twitter, Instagram, or Google),

TikTok’s recommendation system collects user attribute information from these social media

services, including the user’s contact lists for these services and information relating to the user’s

use of those services. See Exhibit F (TikTok privacy policy). Upon information and belief,


                                                  7
            Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 8 of 9




TikTok’s “recommendation system” uses these user attributes collected from the social media

services in rule based algorithms to select the video clips to include in the user’s “For You” feed

that TikTok’s recommendation system tailors for that specific individual.

       30.     As a result of its infringement of the ’030 patent, TikTok has damaged 10Tales.

TikTok is liable to 10Tales in an amount to be determined at trial that adequately compensates

10Tales for the infringement, which by law can be no less than a reasonable royalty.

                                    PRAYER FOR RELIEF

       10Tales respectfully requests that the Court enter judgment in 10Tales’s favor ordering,

finding, declaring, and/or awarding 10Tales relief as follows:

       A.      A judgment in favor of 10Tales that TikTok has directly infringed the ’030 patent,

whether literally or under the doctrine of equivalents;

       B.      Awarding 10Tales its damages suffered as a result of TikTok’s infringement of the

’030 patent, including pre-judgment and post-judgment interest and supplemental damages for any

continuing post-verdict or post-judgment infringement with an accounting as needed;

       C.      Awarding 10Tales enhanced damages pursuant to 35 U.S.C. § 284;

       D.      Awarding 10Tales its costs and expenses;

       E.      Declaring this is an exceptional case awarding 10Tales its reasonable attorneys’

fees pursuant to 35 U.S.C. § 285;

       F.      Granting 10Tales such other equitable relief which may be requested and to which

10Tales is entitled; and

       G.      Granting such further relief as the Court finds appropriate.




                                                 8
           Case 6:20-cv-00810-ADA Document 1 Filed 09/02/20 Page 9 of 9




                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), 10Tales requests a jury trial of all issues

triable of right by a jury.

Dated: September 2, 2020                               Respectfully submitted,

                                                       By:    /s/ William E. Davis, III

                                                       William E. Davis, III
                                                       Texas State Bar No. 24047416
                                                       bdavis@davisfirm.com
                                                       THE DAVIS FIRM, PC
                                                       213 N. Fredonia Street, Suite 230
                                                       Longview, Texas 75601
                                                       Telephone: (903) 230-9090
                                                       Facsimile: (903) 230-9661

                                                       Barry P. Golob (pro hac vice to be filed)
                                                       bgolob@cozen.com
                                                       Kerry B. McTigue (pro hac vice to be filed))
                                                       kmctigue@cozen.com
                                                       Thomas J. Fisher (pro hac vice to be filed)
                                                       tfisher@cozen.com
                                                       Aaron Lukas (pro hac vice to be filed)
                                                       alukas@cozen.com
                                                       COZEN O’CONNOR
                                                       1200 Nineteenth Street, NW
                                                       Washington, D.C. 20036
                                                       Telephone: (202) 912-4800
                                                       Facsimile: (202) 861-1905

                                                       Attorneys for Plaintiff 10Tales Inc.




                                                  9
